 

Case 1:20-cv-03532-DLC Document17 Filed ool eye Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee eee x
SHADA AIMADEDDINE, 20cv3532 (DLC)
Plaintiff, ORDER OF
-V- : DISCONTINUANCE
COS BAR RETAIL LLC and DUSTIN LUJAN,
Defendants.
Wo x

DENISE COTE, District Judge:

It having been reported to this Court that this case has
been settled, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by October 18, 2020. If no such
application is made by that date, today’s dismissal of the
action is with prejudice. See Muze, Inc. v. Digital On Demand,
Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

Dated: New York, New York
September 18, 2020

dene. Lhe

DEXISE COTE
United Staftes District Judge

 

 
